Citation Nr: 1103733	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-26 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1972.

This matter is on appeal from a July 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  However, jurisdiction of the appeal is 
currently with the RO in St. Petersburg, Florida.

As a procedural matter, the Board notes that the Veteran 
underwent a VA examination in January 2007 that primarily for the 
purpose of considering the nature and extent of neuropathy in the 
extremities, which is not the subject of the appeal here.  This 
evidence was received after the last RO review and did not 
include a waiver.  

The Board has, accordingly, reviewed the additional evidence, but 
finds that the Veteran is not prejudiced by continued 
adjudication of the claim.  Specifically, the January 2007 VA 
examination is substantially similar to a VA examination provided 
in July 2005 regarding the relevant factors affecting a rating 
for diabetes mellitus under the appropriate diagnostic codes.  
Moreover, the Veteran did not assert that his condition had 
worsened since the July 2005 examination.  

Accordingly, the Board concludes that there is no prejudice in 
proceeding with consideration of this case without affording the 
RO an opportunity to review the evidence in question. 

Moreover, in August 2010, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2010).  The VHA specialist provided a response 
in September 2010.  In October 2010, the Board provided a copy of 
the opinion to the Veteran and his representative to review and 
an opportunity to respond.  A response was received in November 
2010 from the Veteran's representative.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is characterized by the need 
for insulin and restricted diet; prescribed restriction of 
activities has not been shown.  

2.  Hepatitis C was not shown during active duty service or for 
nine months after active duty service, and is not currently 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.130, 4.119, Diagnostic Code (DC) 7913.  (2010).

2.  Hepatitis C was not incurred in or aggravated by service, nor 
can it be presumed to be related to active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the duty to notify was 
not satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation." 

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the Dingess notice was satisfied subsequent to the 
initial RO decision by way of a letter sent to the Veteran in 
March 2006 that provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a statement of 
the case was issued in June 2006.  Consequently, the Board finds 
that adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted his 
own private treatment records.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  

Next, the Veteran was afforded VA examinations in July 2005 and 
January 2007 in order to address the current level of impairment 
due to his diabetes mellitus.  38 C.F.R. § 3.159(c) (4).  
Moreover, evidence does not suggest suggesting that there has 
been a material change in the severity of the Veteran's diabetes 
mellitus since those examinations.  Additionally, the Board notes 
that the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  

Furthermore, when VA undertakes to provide a VA examination, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
these examinations are more than adequate, as they are predicated 
on a full reading of the evidence in the claims folder as well as 
a comprehensive interview with the Veteran.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has been service connected for diabetes 
mellitus since a March 2004 rating decision with a 20 percent 
disability rating.  A 40 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, DC 7913.  

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part of 
the diabetic process under DC 7913.

At the outset, it has been established that the Veteran has 
various complications of diabetes which are also service 
connected, to include erectile dysfunction as well as neuropathy 
in the extremities.  The ratings for the complications were not 
appealed by the Veteran when assigned.  Therefore, the propriety 
of the ratings for the various complications is not for the 
Board's consideration at this time.

Additionally, the Board determines that a rating in excess of 20 
percent is not warranted.  Specifically, at a VA examination in 
July 2005, the Veteran stated that he denied any episodes of 
ketoacidosis or hypoglycemic reactions.  He also is on a 
restricted diet, which he claimed he was following.  He mentioned 
that he had gained 25 pounds due to his inability to exercise.  
However, the examiner noted that the Veteran was not restricted 
to any activity due to his diabetes.  

Next, at a second VA examination in January 2007, the examiner 
noted the Veteran's symptoms of neuropathy and urinary 
dysfunction.  However, there have been no episodes of 
ketoacidosis.  Moreover, while he was on a restricted diet, he 
was not restricted in his activities.  Finally, none of the 
outpatient treatment records indicate that he was required to 
restrict his activities.  

Therefore, while the evidence indicates that the Veteran requires 
the use of insulin, as well as a restricted diet, he has never 
been instructed by a physician to restrict in his activities.  
Cf. Camacho v. Nicholson, 21 Vet. App. 360 (2007) (The term 
"regulation of activities" as defined by Diagnostic Code 7913 
requires that a claimant avoid not only strenuous occupational 
activity, but strenuous recreational activity as well).  Given 
the foregoing, the Board concludes that the overall disability 
picture more closely approximates the criteria for a 20 percent 
rating than a 40 percent rating under 38 C.F.R. § 4.119, DC 7913.

With regard to this claim, the Board has also considered the 
Veteran's statements that his disability is worse than the 20 
percent rating he currently receives.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability his diabetes 
mellitus according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's diabetes mellitus has been provided 
by the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran is unemployed, and is in receipt of a 
total disability rating based on individual unemployability 
(TDIU).  In any event, the Board concludes that rating criteria 
reasonably describes his disability level and symptomatology, and 
provide for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, a claim for an increased rating includes a claim for 
entitlement for TDIU if the evidence indicates unemployability.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).   However, as noted 
above, the Veteran is already in receipt of TDIU, and this issue 
need not be further considered.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

Entitlement to Service Connection for Hepatitis C

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau, 492 F.3d at 1377; see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 
	
	First, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to hepatitis C or any 
symptoms reasonably attributed thereto.  Moreover, at the time of 
his separation physical examination in August 1972, the Veteran 
denied symptoms related to hepatitis, and the examiner also did 
not observe any related symptoms.  Therefore, hepatitis C was not 
noted in service.

	Next, the post-service evidence does not reflect a possible a 
hepatitis C infection until after he left active duty.  
Specifically, the first instance of possibly related 
symptomatology was not until July 1973, where he sought treatment 
with complaints of nausea.  Additionally, he appeared jaundiced, 
and he admitted to intravenous drug use approximately 60 days 
before.  At that time, the provisional diagnosis was hepatitis B.  
However, according to the September 2010 VHA opinion provided by 
a physician who specializes in diseases such as hepatitis, 
subsequent testing for hepatitis B was negative, thus raising the 
likelihood that the Veteran actually incurred hepatitis C at that 
time.  
	
Regardless, the Board emphasizes the fact that these symptoms 
were not present until nine months after he left service.  
According to the VHA specialist's September 2010 opinion, the 
incubation period for acute hepatitis C is anywhere from 4 to 20 
weeks.  Here, the Veteran left active duty over 40 weeks before 
he was sought treatment for symptoms of hepatitis in July 1973.  
Therefore, a continuity of symptomatology has not been shown 
based on the competent evidence.  

In fact, the Veteran himself has not asserted a continuity of 
hepatitis symptomatology since active duty service.  Rather, his 
argument is that the symptoms he began to experience in July 1973 
were a result of an in-service infection.  However, he has never 
claimed to have experienced symptoms prior to July 1973.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hepatitis C infection to active duty, despite his contentions to 
the contrary.    
	
	To that end, the Board places significant probative value on the 
above referenced September 2010 VHA opinion provided by a 
physician specializing in diseases such as hepatitis.  In that 
thorough analysis of the Veteran's medical history, the 
specialist noted his diagnosis of hepatitis B in July 1973 based 
on symptoms such as jaundice and total bilirubin levels.  
However, the specialist also noted that the Veteran's Hepatitis 
Associated Antigen, listed in the records as "HAA" and 
currently identified as hepatitis B, was negative.  
	
	Moreover, the specialist noted that, in September 2002, the 
Veteran was negative for hepatitis B core and surface antibodies.  
Moreover, a hepatitis B vaccination was recommended to the 
Veteran in February 2004.  Finally, there was no competent 
evidence that the Veteran has ever been infected with the 
hepatitis A virus.  Based on this evidence, the specialist 
concluded that it was at least as likely as not that the Veteran 
was infected with hepatitis C, as opposed to hepatitis B, in July 
1973.  
	
	On the question of whether this hepatitis C infection could have 
been incurred while the Veteran was on active duty, the 
specialist also opined that it was not as likely as not that this 
occurred.  In providing this opinion, the specialist reflected 
that, as was noted above, the Veteran left active duty well over 
20 weeks before the first manifestations of hepatitis-like 
symptoms.  
	
	Moreover, the Veteran admitted to intravenous drug use 
approximately 60 days prior to his initial symptoms in July 1973.  
Citing the American Association for the Study of Liver Disease 
2009 Guidelines, the specialist noted that intravenous drug use 
is the primary method of hepatitis C transmission.  Additionally, 
a VA study of 1,288 veterans indicated that intravenous drug use 
was associated with hepatitis C infection at a much higher rate 
than other military or combat related risk factors.  In light of 
this analysis, the Board places great probative value on this 
opinion.  

The Veteran has also argued that, as his hepatitis C was 
diagnosed within one year of his leaving active duty service, 
service connection should be granted on a presumptive basis.  It 
is true that service connection for certain chronic disorders may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2010).  However, hepatitis C is not 
one of the chronic disorders for which this presumption applies.  
While service connection is warranted on a presumptive basis for 
cirrhosis of the liver (a potential side-effect of hepatitis C), 
this disorder was not shown within one year of leaving active 
duty.  Therefore, service connection may not be granted on this 
basis.  

	The Board has also considered the statements made by the Veteran 
relating his hepatitis C to his active service.  The Federal 
Circuit has held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).
	
In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his hepatitis C.  See 
Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer.").  Because hepatitis C is not 
diagnosed by unique and readily identifiable features, it does 
not involve a simple identification that a layperson is competent 
to make.  Therefore, the unsubstantiated statements regarding the 
claimed etiology of the Veteran's hepatitis C are found to lack 
competency.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

Service connection for Hepatitis C is denied. 



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


